Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASOSN FOR ALLOWANCE
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Nix (US 10,169,587 B1) discloses a method for bootstrapping devices based on public and private keys to support a Device Provisioning Protocol (DPP) (Abstract), wherein an initiator bootstrap keys are recorded before conducting a DPP authentication and configuration with a responder, wherein a selected set of cryptographic parameters can match the parameters used by keys in responder (col. 17, lines 43-63; col. 94, line 16-col. 95, line 17, Fig. 6b), wherein the responder bootstrap public key is externally readable via QR code (col. 15, lines 1-9).

Tanaka et al. (US 2016/0088209 A1) discloses a method and system for synchronizing plurality of image capture apparatus (i.e., cameras) (Abstract), wherein a mode for setting as a main device refers to " Access Point Mode", which sets a device as an access point, and a mode for setting as a sub device refers to "Station Mode", which sets a device as a station (paragraph 96) and synchronous photographing is performed based on time difference (paragraphs 85 and 88).



Prior arts of record discloses exchanging key information for joining network or using barcode information to unlock device, wherein plurality of cameras are time synchronized to perform synchronous function.

Prior arts of record fail to disclose “a first provision unit configured to provide a first communication parameter for joining the established first wireless network to the other communication apparatus in a case where a first code stored in the communication apparatus and corresponding to time synchronization processing corresponds to the received first information, and configured not to provide the first communication parameter to the other communication apparatus in a case where the first code does not correspond to the first information; and a synchronization unit configured to identify the other communication apparatus joining the first wireless network by using the provided first communication parameter”, as recited in claim 1, and similarly recited in claims 16 and 17.

Dependent claims 2-15 are allowable based on their dependency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wentz et al. (US 2016/0203315 A1) discloses upon a key device successfully paired with a controlled access device, the controlled access device receives a code and if the code matches a stored code, the controlled device disables its password and synchronizes its clock with a clock of the key device (paragraph 57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645